Citation Nr: 0601773	
Decision Date: 01/20/06    Archive Date: 01/31/06

DOCKET NO.  00-15 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been received to reopen 
a previously denied claim of entitlement to service 
connection for a left eye condition.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. E. Larkin, Senior Counsel



INTRODUCTION

The veteran served on active duty from May 1956 to May 1958.  

This matter was initially before the Board of Veterans' 
Appeals (Board) on appeal from an August 1999 decision of the 
RO which denied service connection for a left eye condition.  
In an October 2001 decision, the Board recharacterized the 
issue as whether new and material evidence had been submitted 
to reopen a previously denied claim for service connection 
for a left eye condition and, in its decision, denied the 
claim.  While the RO may have reviewed the claim on a de novo 
basis, the Board is required to consider whether new and 
material evidence has been received to reopen the claim.  See 
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

The veteran filed a timely appeal to the United States Court 
of Appeals for Veterans Claims (Court).  In a February 2003 
Order, the Court granted a Joint Motion for Remand, vacating 
the October 2001 Board decision and remanding the matter for 
additional proceedings.  The Board remanded the claim in 
August 2003 for further development.  


FINDINGS OF FACT

1.  In a December 1996 decision, the Board denied the 
veteran's claim for service connection for a left eye 
condition. 

2.  The evidence received since the December 1996 Board 
decision is not new and material; it is not so significant 
that it must be considered in order to fairly decide the 
merits of the claim.




CONCLUSIONS OF LAW

1.  The December 1996 Board decision wherein the Board denied 
a claim of service connection for a left eye condition is 
final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. 
§§ 3.104, 20.1103 (2005). 

2.  Evidence received since the final December 1996 Board 
decision wherein the Board denied a claim of service 
connection for a left eye condition is not new and material 
and the veteran's claim may not be reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran seeks to reopen a claim of service connection for 
a left eye condition.  That claim was previously denied by 
the Board in December 1996 and that decision is final.  Once 
a decision becomes final, new and material evidence is 
required to reopen the claim which was denied.  38 U.S.C.A. 
§ 5108 (West 2002).  Under 38 C.F.R. § 3.156 (a) (2001), new 
and material evidence means evidence not previously submitted 
to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  

The definition of new and material evidence was amended and 
codified at 38 C.F.R. § 3.156(a) (2005); however, the 
revision applies only to claims to reopen a finally decided 
claim received on or after August 29, 2001.  66 Fed. Reg. 
45,620, 45,629.  The veteran filed a claim to reopen in July 
1998.  Thus, the Board will apply the prior version of 
38 C.F.R. § 3.156(a).  

The Board is required to review all of the evidence submitted 
by a claimant since the last final disallowance of a claim on 
any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  In 
addition, for the purpose of determining whether a case 
should be reopened, the credibility of the evidence added to 
the record is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

In the December 1996 Board decision, the Board denied the 
claim because there was no evidence that the veteran's 
claimed left eye condition was related to service.  

Evidence associated with the claims folder since December 
1996 includes the veteran's own statements and VA treatment 
records.  Having reviewed the complete record, the Board 
finds that new and material evidence has not been submitted 
or received to reopen the claim.  

While the recently submitted VA treatment records are new, in 
that they were not of record at the time of the previous 
Board decision, they are not material as they do not bear 
directly and substantially on the issue at hand.  These 
records pertain to diagnosis and treatment of left eye 
complaints, but do not include any opinion relating a left 
eye disability to service.  

Similarly, although the veteran's statements are new, they 
are essentially reiterations of his previous claims and are 
thus cumulative and redundant.  

In short, the Board finds that the evidence received 
subsequent to the December 1996 Board decision is not new and 
material and does not serve to reopen the claim for service 
connection for a left eye condition.  Having found that the 
evidence is not new and material, no further adjudication of 
this claim is warranted.  See Barnett, 83 F.3d at 1380.

Finally, the Board must consider whether VA has satisfied all 
duties to notify and assist the appellant with respect to the 
claims.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R. § 3.159.  
Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information and any medical or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim; this notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)(1).  The notice must:  (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the claimant' 
s possession that pertains to the claim, or something to the 
effect that the claimant should "give us everything you've 
got pertaining to your claim(s)."  Notice should be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim.  Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  

In the present case, the rating decision on appeal was 
already decided prior to the time the regulations were 
enacted.  Where the § 5103(a) notice was not mandated at the 
time of an initial AOJ decision, the AOJ did not err in not 
providing such notice.  Rather, the appellant has the right 
to content complying notice and proper subsequent VA process.  
Pelegrini, 18 Vet. App. at 120.  

As directed in the Board's August 2003 remand, the RO sent 
correspondence to the veteran in January and July 2004.  That 
correspondence, in conjunction with the October 2001 Board 
decision and January 2003 Joint Motion to Remand, discussed 
specific evidence, the particular legal requirements 
applicable to the claim, the evidence considered, and the 
pertinent laws and regulations, and the reasons for the RO 
and Board decisions.  There was no harm to the appellant.  VA 
made all efforts to notify and to assist the appellant with 
regard to the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the general notice of the need for any evidence in the 
appellant's possession.  Any defect with regard to the timing 
of the notice to the appellant was harmless because of the 
thorough and informative notices provided throughout the 
adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  Further, the Board finds that the purpose behind the 
notice requirement has been satisfied because the veteran has 
been afforded a meaningful opportunity to participate 
effectively in the processing of his claims.  Thus, VA has 
satisfied its "duty to notify" the appellant.

The RO obtained VA treatment records in connection with the 
claim.  VA has not had any failure to obtain evidence of 
which VA must notify the veteran.  38 C.F.R. § 3.159(e).  
Thus, the Board finds that VA has satisfied both the notice 
and duty to assist provisions of the law.  38 U.S.C.A. 
§§ 5103, 5103A; 38 C.F.R. § 3.159.  


ORDER

New and material evidence not having been received, the 
veteran's request to reopen a previously denied claim of 
entitlement to service connection for a left eye condition is 
denied.  




____________________________________________
C.W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


